Title: From George Washington to Timothy Pickering, 10 February 1782
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                     Philadelphia Feby 10th 1782
                  
                  Upon a view of the difference there will be in the expences between hiring & purchasing Ox Teams for the service of the next Campaign, exhibited in your Estimate; I am cleary of opinion they ought to be purchased if it is practicable—but it will be necessary for you to arrange this matter with the Superintendant of Finances; as well as to take early & effectual Measures to procure the number of Waggoners & Drivers which may be necessary, so that no Drafts may be required from the Line for that Service.  I am Sir Your Most Obedt Servt 
                  
                     Go: Washington
                  
               